Citation Nr: 1032680	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2009, the Board remanded the claim for additional 
evidentiary development.  The case has now been returned to the 
Board for further appellate consideration.  

The issue of entitlement to service connection for CAD as 
secondary to diabetes mellitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, 
which is a disease associated with exposure to certain herbicide 
agents as enumerated in 38 C.F.R. § 3.309(e) (2009).  

2.  Resolving all doubt in the Veteran's favor, the Veteran more 
likely than not was on an airplane that stopped in Da Nang, 
Vietnam, while en route from the aircraft carrier (U.S.S. 
America) to Japan in 1972.  

3.  The Veteran briefly visited Vietnam in 1972, resulting in his 
physical presence on Vietnam soil.  




CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 11354, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2009); 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
For the purposes of section 3.307, the term herbicide agent means 
a chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam during 
the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2009).  Agent 
Orange is a herbicide agent.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).  According to the VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 
2, section C, 10,b. (M21-1MR), service in the Republic of Vietnam 
means service in the Republic of Vietnam or its inland waterways, 
or service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Service 
in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) 
requires the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008).  Cf. VAOPGCPREC 7-93 (Aug. 12, 
1993) (holding that service in Vietnam does not include service 
of a Vietnam era Veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 
27-97 (July 23, 1997) (holding that mere service on a deep-water 
naval vessel in waters off shore of the Republic of Vietnam is 
not qualifying service in Vietnam).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases, to 
include prostate cancer, shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009)); 38 C.F.R. § 3.102 (2009).

After a review of the evidence, the Board has determined that 
service connection is warranted for diabetes mellitus as due to 
inservice herbicide exposure.  The Board finds that, with 
resolution of doubt in the Veteran's favor, the Veteran set foot 
in the Republic of Vietnam during the Vietnam Era and is thus 
entitled to the presumption of service connection for diabetes 
mellitus.  The Board's reasons for this decision are detailed 
below.

Initially, it must be determined if there is evidence that 
diabetes mellitus exists.  A February 1999 private report 
indicates that the Veteran required dietary restriction to 
control his diabetes.  Subsequently dated records show that this 
condition continues.  

The Board's next inquiry focuses on the incurrence of an event, 
injury, or disease in service.  The Veteran asserts that he 
served aboard the U.S.S. America, an aircraft carrier operating 
in the waters offshore of Vietnam.  He contends that, when he was 
discharged, he took a mail plane to Da Nang, where he deplaned 
and waited approximately two hours, then boarded a C-130, which 
took him to Japan.  This was in September 1972.  His military 
personnel records confirm his service aboard the U.S.S. America, 
but do not mention the details of his journey home.  However, two 
fellow servicemen submitted statements in support of the 
Veteran's claim, and they recalled that the Veteran boarded the 
plane just as he said when he left the carrier.  One of them 
recalled that when he was discharged several months later, he 
also traveled through Da Nang on his way home.  The Veteran also 
submitted a copy of a declassified report regarding the use of 
Agent Orange in Vietnam, to include in Da Nang.  The report 
reflects that Agent Orange was used in Da Nang, but its use was 
terminated in January 1971.  

Regarding the Veteran's statements that his transport plane 
stopped in Vietnam in September 1972 during his flight enroute to 
Japan, the Board finds that the Veteran is competent and credible 
to make such statements.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that a Veteran and other persons can 
attest to factual matters of which they had first-hand knowledge, 
e.g., experiencing and witnessing events in service).  Indeed, 
the Veteran is competent and credible to report that the airplane 
he was on deplaned for a couple of hours in Da Nang, Vietnam, 
enroute from the U.S.S. America, to Japan, thereby stepping foot 
in Vietnam.  Service personnel records show that this ship did 
serve in the waters offshore of Vietnam.  Although the evidence 
of record, to include the fellow servicemen's statements, do not 
prove that the Veteran traveled through Da Nang enroute to Japan 
and then the United States, it is conceded that it was likely 
that he deplaned in Da Nang as part of his trip itinerary.  Thus, 
notwithstanding the absence of supporting military records, there 
is no evidence of record to call into question the credibility of 
the Veteran's statements concerning this in-service event. As it 
is conceded that the Veteran was physically present in Vietnam 
for at least a limited period of time, his exposure to a 
herbicide agent such as Agent Orange is presumed.

Upon consideration of the foregoing, the Board finds that the 
evidence both for and against the material issue of whether the 
Veteran had in-country service in Vietnam is, at least, in 
equipoise and, consequently, resolves reasonable doubt in the 
Veteran's favor in finding that he had qualifying service in 
Vietnam during the Vietnam era.

Thus, because he currently suffers from a disease that has been 
identified as associated with herbicide exposure (i.e., diabetes 
mellitus), and is presumed exposed to herbicide agents in service 
during a temporary stop in the Republic of Vietnam, the Board 
finds that the Veteran is entitled to service connection for 
diabetes on a presumptive basis.  38 C.F.R. § 3.309(e) (2009).  
Moreover, two private physicians have opined that his current 
diabetes mellitus is due to this exposure.  Thus, the appeal is 
granted.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the Appellant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the Veteran's favor, the Board concludes 
that a grant of service connection for diabetes mellitus is 
warranted.



ORDER

Entitlement to service connection for diabetes mellitus, claimed 
as due to herbicide exposure, is granted.  


REMAND

As indicated above, it has now been determined that diabetes 
mellitus is of service origin.  The Appellant has claimed that 
his CAD is related to diabetes mellitus.  In support of his claim 
is a private physician's opinion from July 2009 that this is the 
case.  However, review of the report reflects that the physician 
provided no rationale for his conclusion.  Therefore, the Board 
finds that the VA opinion is necessary to clarify whether CAD, 
first noted in early 2001, is secondary thereto.  Moreover, an 
opinion as to whether the condition was aggravated by diabetes 
mellitus is necessary.  38 C.F.R. § 3.159(c)(4)(i) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current CAD.  Any 
tests deemed necessary should be 
conducted.  The claims folder must be 
provided to the examiner for review in 
conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
The examiner should elicit from the 
Veteran a complete history of his medical 
disorders and note that, in addition to 
the medical evidence, the Veteran's lay 
history has been considered.  As to any 
cardiovascular disorders found, the 
clinician is asked to indicate whether it 
is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that such disorder is related 
to service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by the Veteran's service- 
connected diabetes mellitus, type II.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"as likely" support the contended causal 
relationship; "less likely" weighs against 
the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed rationale for such 
conclusion.

2.  After all available evidence has been 
associated with the claims file, the 
AMC/RO should review the evidence and 
determine if further development is 
warranted.  The AMC/RO should take any 
additional development as deemed 
necessary.

Note:  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  38 
C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the 
illness or hospitalization of the claimant 
or the death of an immediate family 
member.  If the Veteran fails to report to 
the scheduled examination, the AMC/RO 
should obtain and associated with the 
claims file a copy or copies of the notice 
or notices of examination sent to the 
Appellant by the appropriate VA medical 
facility.

3.  The AMC/RO should then review the case 
again based on the additional evidence.  
If any benefit sought is not granted, the 
AMC/RO should furnish the Appellant and 
his representative with a supplemental 
statement of the case (SSOC), and should 
give the Appellant a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


